This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MONICA BOEHMER and STEVE KEMP,

 3          Plaintiffs-Appellants,

 4 v.                                                                    No. A-1-CA-37164

 5 PROJECT MANAGEMENT &
 6 DEVELOPMENT, INC., and MICHAEL
 7 S. NEAS,

 8          Defendants/Third-Party Plaintiffs-Appellees,

 9 and

10   BOTTOM DRAWER, LLC; C.M. LATH AND
11   PLASTER, INC.; PIONEER PAVING &
12   GRADING, INC.; STOREFRONT SPECIALTIES
13   & GLAZING, LLC; VILLANUEVA GRANITE &
14   TILE, INC.; ROBERT UFFER d/b/a WHOLESALE
15   MIRROR - EASTERNGATE GLASS, INC.;
16   H. GLENN MURRAY and JANE DOE MURRAY;
17   H. GLENN MURRAY & ASSOC.; JOHN DOES
18   I-X; JANE DOES I-X; WHITE CORPORATIONS
19   I-X; BLACK PARTNERSHIPS I-X; and GRAY
20   LIMITED LIABILITY COMPANIES I-X,

21          Third-Party Defendants.

22 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
23 Clay Campbell, District Judge
 1 Crowley & Gribble, PC
 2 Clayton E. Crowley
 3 Albuquerque, NM

 4 for Appellants

 5 Resnick & Louis, P.C.
 6 Emily Dotson
 7 Albuquerque, NM

 8 for Third-Party Plaintiffs-Appellees

 9   Rodey, Dickason, Sloan, Akin & Robb, P.A.
10   David W. Buntin
11   Edward Ricco
12   Albuquerque, NM

13 for Third-Party Defendant C. M. Lath and Plaster, Inc.

14 Eaton Law Office, P.C.
15 Michael G. Smith
16 Albuquerque, NM

17 for Third-Party Defendants H. Glenn Murray and Jane Doe Murray; and H. Glenn
18 Murray & Assoc.

19                            MEMORANDUM OPINION

20 VANZI, Chief Judge.

21   {1}   Plaintiffs Monica Boehmer and Steve Kemp appeal from the district court’s

22 order denying their motion for reinstatement and order denying their motion to recuse.

23 In this Court’s notice of proposed disposition, we proposed to summarily dismiss for

24 lack of a final order. Plaintiffs filed a concurrence to proposed summary disposition,


                                             2
1 stating that they “concur with the Notice, Proposed Summary Disposition[.]” [MIS 1]

2 Accordingly, for the reasons stated in our notice of proposed disposition and herein,

3 we dismiss the appeal for lack of a final order.

4   {2}   IT IS SO ORDERED.


5                                         ______________________________
6                                         LINDA M. VANZI, Chief Judge



7 WE CONCUR:



8 ___________________________
9 M. MONICA ZAMORA, Judge



10 ___________________________
11 STEPHEN G. FRENCH, Judge




                                            3